Citation Nr: 1619456	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  13-24 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than February 18, 2011 for the grant of a 100 percent evaluation for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Andrew Wener, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1967 until December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In a July 2013 rating decision, the RO granted an earlier effective date of February 18, 2011 for the grant of a 100 percent evaluation for PTSD.  As the Veteran seeks an effective date earlier than February 18, 2011, the matter remains before the Board.

In January 2016, the Veteran presented testimony by live videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's electronic claims file.

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS, and all documents in Virtual VA are duplicative of those in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  In a September 2011 decision, the Board found that the Veteran was entitled to an initial evaluation of 100 percent for PTSD and did not assign any earlier staged ratings.

2.  Resolving all reasonable doubt in the Veteran's favor, for the entire period on appeal the Veteran's service connected PTSD has caused total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an earlier effective date of March 9, 2007, but no earlier, for a 100 percent evaluation for PTSD are met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.3, 4.130 Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, the Veteran is challenging the effective date assigned for the grant of an evaluation of 100 percent for service-connected PTSD.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice, nor is there prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment and personnel records, as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The record includes written statements provided by the Veteran and his representative.  In addition, the Veteran was afforded adequate VA examinations in connection with his service connection claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Moreover, in light of the Board's favorable decision to award the highest possible evaluation for PTSD for the entire period on appeal, any deficiencies in VA's duties to notify and assist are moot.  

The Veteran was also provided with an opportunity to set forth his contentions during the hearing before a Veterans Law Judge (VLJ).  A Decision Review Officer or VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the Board hearing, the VLJ outlined the issues on appeal and the hearing focused on the elements necessary to substantiate the claims.  Moreover, there is no indication that the Veteran has any additional evidence to submit.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).  There has been no allegation to the contrary.  The Board will proceed to address the merits of the claim.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Procedural History

On March 9, 2007 the Veteran filed a claim for service connection for PTSD, which was denied by the RO in a July 2007 rating decision.  The Veteran filed a timely notice of disagreement, and in a February 2009 rating decision the RO granted entitlement to service connection for PTSD, and assigned an evaluation of 30 percent effective March 9, 2007, the date of the initial claim for service connection.  The Veteran filed a timely notice of disagreement as to the assignment of the 30 percent evaluation, and later perfected an appeal as to that issue.  In February 2011, the Board remanded the matter to schedule the Veteran for a live videoconference hearing before a member of the Board.  The matter was then returned to the Board, and in a September 2011 decision, the Board determined that the Veteran was entitled to an initial evaluation of 100 percent for PTSD.  Despite the Board's prior determination, the RO nevertheless decided to implement a staged rating for the Veteran's PTSD.  In a November 2011 decision, the RO determined that the Veteran's PTSD evaluation was to be staged as follows:  30 percent effective March 9, 2007; 50 percent effective February 26, 2008; and 100 percent effective May 5, 2011.  The Veteran then filed a timely notice of disagreement and later perfected an appeal to the November 2011 rating decision, arguing that he was entitled to an earlier effective date for the award of a 100 percent evaluation for PTSD.  The effective date of the 100 percent evaluation was later changed to February 18, 2011 in a July 2013 rating decision.  

Law and Analysis

The Veteran seeks an effective date of March 9, 2007 for the assignment of a 100 percent evaluation for his service-connected PTSD.

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  In cases of reopened claims for service connection, the effective date is also the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r) (2015).  

With regard to the date of entitlement, the term "date entitlement arose" is not defined in the current statute or regulation.  However, it is the date when the claimant met the requirements for the benefits sought, which is determined on a "facts found" basis.  38 U.S.C.A. § 5110(a); McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  An effective date generally can be no earlier than the "facts found."  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. § 3.400.  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).  However, the date entitlement arose is not the date that the RO receives the evidence, but the date to which that evidence refers.  McGrath, 14 Vet. App. at 35.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  See 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the rating schedules represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service, and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom, and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

The Veteran's service-connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).  That DC uses the General Rating Formula for Mental Disorders, which provides for a 30 percent rating when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Id.

Global Assessment of Functioning (GAF) scale scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of the veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 reflects that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2015).  However, they are just one of many factors considered when determining a rating.

The specified factors for each rating for mental disorders are examples, rather than requirements, for that particular rating.  The Board will not limit its analysis solely to whether a veteran exhibited the symptoms listed in the rating criteria. The Board will instead focus on the level of occupation and social impairment caused by the symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In a May 2006 PTSD screening, it was reported that the Veteran had difficulty interacting with others, which negatively impacted his job as a college professor.  The Veteran was described as having a restricted affect, chronic and significant sleep impairment, nightmares productive of walking up screaming and kicking, irritability and anger outbursts, hypervigilance, poor concentration, and distrust and avoidance of others.  The Veteran was referred for psychological follow-up.  

In September 2006, the Veteran presented for a psychology intake.  At that time he reported that he had smoked marijuana for 37 years to treat his PTSD symptoms but had recently quit due to other health concerns.  Since quitting, the Veteran reported a significant increase in his PTSD symptoms.  In a March 2007 VA psychology medication note, it was reported that the Veteran's PTSD symptoms included flashbacks, nightmares, social isolation, hypervigilance, irritability, anxiety, depression, decreased energy, and chronic sleep disturbances.

The Veteran was afforded a VA PTSD examination in January 2009.  Following a review of the Veteran's medical history, claims file, and in-person examination, the examiner stated that the Veteran's psychosocial functioning was severely impaired due to social isolation and anger outbursts.  The examiner stated that the Veteran's occupational functioning was moderately to severely impaired as the Veteran was only capable of limited student interaction within an environment over which he had control.  The examiner further stated that the Veteran's PTSD symptomatology was severe, and assigned a GAF of 41.  

In an April 2009 VA psychology note, the Veteran's therapist reported that the Veteran experienced daily intrusive memories of his military related trauma, nightmares 2 to 3 times per week, flashbacks 4 times per week, social isolation and avoidance, insomnia, impaired concentration, hypervigilance, irritability and restricted affect.  It was reported that the Veteran was no longer able to function in his job as a college professor due to significant memory and concentration impairment.  It was reported that the Veteran no longer taught classes, and instead relied on graduate students to teach his courses.  The Veteran's psychologist stated that the Veteran was severely socially and occupationally impaired, and that it would be difficult, if not impossible, for the Veteran to continue to work.

In a September 2009 VA psychology note, the Veteran's therapist reported that the Veteran was no longer able to function as a professor, in large part due to his poor concentration as a result of his PTSD.

In a January 2010 progress note, the Veteran's doctor, Dr. A.S., assigned a GAF of 42 and stated "it should be noted that I concur with the clinical judgment of his therapist, Dr. John Auerback, that [patient] is totally and permanently disabled due to his PTSD."  In an October 2010 progress note, Dr. A.S. reported that the Veteran had severe impairment of concentration and memory, such that he had difficulty navigating streets, remembering to take medication, and remembering his appointments.  Dr. A.S. reported that the Veteran had attempted to return to work and teach a course, but was asked to leave the campus after 2 hours due to exhibiting strange behavior.

In a November 2012 letter from the Veteran's doctor, Dr. M.K., it was reported that the Veteran's PTSD was significantly exacerbated in September 2007 and that he had been unable to recover since.  As a result, Dr. M.K. reported that the Veteran was psychiatrically disabled despite ongoing, aggressive treatment.

In an October 2014 Certification of Health Care Provider for Employee's Serious Health Condition, the Veteran's therapist stated that the Veteran's PTSD disability was total and permanent since 2007.

As previously determined by the Board in the September 2011 decision, the Veteran's PTSD has caused total social and occupational impairment warranting the assignment of a 100 percent evaluation, effective March 9, 2007.  Although the Board decision did not explicitly state that the 100 percent evaluation was for the entire appeal period, the decision noted that staged ratings were to be considered.  Inferring from a lack of explicit assignment of such staged ratings, it is clear that the Board meant for the evaluation to be assigned for the entire period.  Moreover, the evidence of record shows that as early as 2006, the Veteran's PTSD symptoms drastically increased in severity causing severe social and occupational impairment.  Despite maintaining his status as a tenured professor, the Veteran used graduate students to teach his courses, and was only capable of limited student interaction in a controlled environment.  In 2010, the Veteran attempted to return to teach a course, and was asked to leave campus due to his erratic behavior.  The Veteran's treating physicians and therapist have submitted statements opining that the Veteran has been totally and permanently disabled as a result of PTSD as early as 2007.  Total social and occupational impairment is representative of the 100 percent evaluation criteria under 38 C.F.R. § 4.130 DC 9411.  In sum, upon the facts found in this case, and resolving all reasonable doubt in the Veteran's favor, entitlement to an earlier effective date of March 9, 2007 for a 100 percent disability evaluation for PTSD is warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. 
§§ 3.400, 4.3, 4.130 DC 9411 (2015).


ORDER

Entitlement to an effective date of March 9, 2007, but no earlier, for the grant of a 100 percent evaluation for service connected posttraumatic stress disorder is granted.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


